4. Preparations for the Russian State Duma elections in December (
on behalf of the ALDE Group. - Mr President, on behalf of the ALDE Group I would like to make the following oral amendment to paragraph 5: 'Deplores the six-month travel ban imposed on Boris Nemtsov on 5 July 2011 and calls for it to be lifted immediately'.
(The oral amendment was accepted)
Mr President, in coordination with other groups, I would like to table an oral amendment concerning the draft bill in the Duma to ignore certain rulings of the European Court of Human Rights.
We would like to make the following addition to the paragraph as it stands: 'welcomes the recent decision of the Russian Duma not to consider the draft law for the time being and hopes it will finally renounce that initiative'.